Citation Nr: 1513242	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  14-10 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant has verifiable service which is qualifying service to establish veteran status, other than active duty for training as a Reservist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel



INTRODUCTION

Th appellant has a verified period of active duty for training in the Army Reserve from February 1957 to August 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The copies of Department of Defense Form 214 (DD214) for the appellant are not valid.

2. The most probative evidence reflecting the appellant's military service is the Certification of Military Service issued by the National Personnel Records Center (NPRC) in January 1994, which reflects a period of active duty for training from February 1957 to August 1957 and no active service other than for training purposes.  


CONCLUSION OF LAW

The appellant does not have verifiable service which is qualifying service to establish veteran status, other than active duty for training as a Reservist.  See 38 U.S.C.A. § 101(2), (21), (24) (West 2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claim.

The duty to notify was satisfied in this case by an April 2011 letter.  VA has also fulfilled its duty to assist as it has obtained all identified, available records.  The appellant's service records were reportedly destroyed in an accidental fire.  The appellant was notified of the unavailability of his service records in a February 2007 letter from VA.  The appellant also submitted a letter sent to him from the NPRC in September 2012 verifying that his records were not available due to an accidental fire.  He was also notified that his Social Security Administration records were unavailable by way of a January 2008 letter from VA.  The appellant has continued to submit evidence he asserts supports his claim, and based on statements by the appellant and his representative he is clearly aware that his service records are unavailable and that alternative evidence is necessary to verify his service.   For example, in an April 2011 letter to his Congressman, the appellant wrote that his records were burned in a fire in 1973 and VA would not respect his DD214, and in the February 2015 Appellant's Brief, the appellant's representative noted that the appellant's service medical records are missing and presumed destroyed in the 1973 NPRC fire.  A VA examination is not necessary in this case as the issue on appeal relates to military service. Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

A "veteran" is a person who served in active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty and, in certain circumstances, periods of active duty for training and inactive duty for training.  38 U.S.C.A. § 101(24).  In this case, the question before the Board is whether the appellant qualifies as a "veteran" as a result of service on active duty.  For purposes of the appellant's contentions, "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21).  

The appellant has submitted multiple copies of what he purports is his DD214 verifying combat service in Korea.  The authenticity of these documents is questionable.  There are two different versions of the DD214 which contain the same information.  For example, "NA" is typed in blocks 9, 11, and 14 in one version and the second line of Remarks (block 18) begins with the word "LOSS."  In the other version, NA is handwritten in blocks 9, 11, and 14 and the second line of Remarks begins with the word "TRENCH."  Alone, this makes the documents suspect.  Combined with the other questionable information discussed below, the Board finds that the copies of DD214s in the file are not valid reflections of the appellant's military service.  

The DD214s of record indicate they are the July 1952 version of the form, although even this is suspicious as the version is clearly typed into the form rather than part of the form as is usually seen.  The most glaring discrepancy on these forms is that while they are purportedly from 1952, and reflect service from May 1950 to November 1953, the forms ask if the member "CONTRIBUTED TO POST-VIETNAM ERA VETERAN'S EDUCATIONAL ASSISTANCE PROGRAM."  The Board takes judicial notice that the United States' official involvement in the conflict in Vietnam did not begin until well after 1952 and did not end until the 1970's.  Clearly these DD214s were not issued in the 1950's.  

In addition, there are other somewhat less egregious or obvious indications that the DD214s may not be legitimate.  For example, the appellant's rank and pay grade are both listed as "2ND LT."  Normally, the pay grade of a Second Lieutenant would be recorded as "0-1."  The date of birth on the DD214s is May 1931, while the appellant's date of birth listed on his Certification of Military Service (discussed below) is May 1939.  As an aside, the Board notes that the appellant would not have been able to enter the military in May 1950 (as noted on the DD214s) if he was born in 1939 as he would only have been 11 years old at that time.  A copy of the appellant's birth certificate is of record, although this too is of questionable authenticity.  While the certificate appears to reflect the appellant was born in May 1931, the physician's signature on the certificate appears to be dated in May 1939.  

There are other questionable entries on the DD214 as well.  For example, the appellant's military specialty is listed as "NA" as is his military education, yet the decorations portion of the DD214s (block 13) lists "PURPLE HEART (RIFLEMAN)."  The Board would expect the DD214s to reflect an infantry specialty in block 11 or infantry training in block 14 if the appellant was a rifleman.  The last duty assignment and major command (block 7) simply lists "FORT LEE" with no indication of what unit or command the appellant was assigned.  The remarks portion of the DD214s list various injuries the appellant was reportedly treated for, although this is not a common practice.  Given the above, most significantly the reference to the end of the conflict in Vietnam in a form reportedly prepared in 1952, the Board finds that the DD214s in the appellant's file are not valid reflections of his military service.  

Other evidence of record also contradicts the information contained in the DD214s.  A Certification of Military Service issued by the NPRC in January 1994 reflects only a period of active duty for training, as a private, from February 1957 to August 1957.  Importantly, the form specifically states that the appellant had no active service other than for training purposes.  The Board finds the Certification of Military Service to be the most probative evidence of the appellant's military service.  While the appellant has submitted what he alleges is a statement from a service comrade verifying the appellant's service in Korea during the early 1950's, the Board finds this statement to be lacking credibility as it is in direct conflict with the information contained in the Certification of Military Service.  

In summary, the DD214s of record are found to be lacking validity and the most probative evidence of record, the Certification of Military Service, reflects that the appellant only served in the Reserves for training and did not have any active service.  As the appellant did not serve on active duty, "veteran" status cannot be conferred other than through a period of training as a Reservist.  As such, the claim must be denied.


ORDER

The appellant does not have verifiable service which is qualifying service to establish veteran status, other than active duty for training as a Reservist.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


